[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM DENYING MOTION TO STRIKE
The plaintiff has moved to strike the defendants' second special defense, which claims a reduction in the amount of damages that may be awarded by virtue of payments to the plaintiff from collateral sources pursuant to G. S. 52-225a.
The motion claims that the jury might be prejudiced or confused if it sees such an allegation in the pleadings and that the procedure for reducing an award because of collateral source payments is conducted separately by the court without a jury, as provided by General Statutes 52-225 a (b). At trial, the court may well exclude this second special defense from the jury in the event that the remaining pleadings are submitted to them. The court agrees with the defendants that the right to a reduction for collateral source payments may properly be pleaded as a set-off. The danger of prejudice if the jury were to learn of the claim can easily be avoided.
The motion to strike is denied.
David M. Shea State Trial Referee CT Page 6882